Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 26, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  Rehearing No. 584                                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices


  4 November 2011

  141810

  DEPARTMENT OF ENVIRONMENTAL
  QUALITY and DIRECTOR OF THE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
            Plaintiffs-Appellants,
                                                                     SC: 141810
  v                                                                  COA: 289724
                                                                     Ingham CC: 07-000970-CE
  TOWNSHIP OF WORTH,
             Defendant-Appellee.
  ________________________________________


        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 26, 2012                       _________________________________________
                                                                                Clerk